DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 15 claims and claims 1-15 are pending.

EXAMINER’S NOTES
The referenced citations made in the rejection(s) below are intended to exemplify areas in the prior art document(s) in which the Examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the Applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate Examiner's rationale of record. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed .."In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004).



CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use generic placeholders in place of “means”, and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses means plus functional languages without reciting sufficient structures to perform the recited function and the generic placeholders are not preceded by a structural modifier. Such claim limitation(s) is/are: “an input that receives data from one or more sensors …” in claim(s) 1.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “an input” is not clearly denoted by any reference numeral, however, in P6, [0023], it states “The processor 130 may include one or more inputs for receiving input data from the devices or systems 114”. It is not clear whether “an input” refers to the inputs of the aforementioned processor without elaborating any structure associated with the input for receiving the input data. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim element “an input” is a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function through the use of the generic placeholders as identified in the previous claim interpretation. 
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,393,224 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,393,224 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:

17840918 (Instant Application)
11,393,224 B2 (Patent)

Claim 1
Claim 1
1
A system for recording a vehicle interior, comprising:
A system for recording vehicle occupants and their immediate environment, comprising:
2
a driver-facing camera for capturing video data;
a driver-facing camera for capturing video data;
3
an input that receives data from one or more sensors configured to indicate a plurality of vehicle related events; and
an input bus that receives data from one or more sensors configured to detect vehicle related data; and
4
a processor configured to embed at least one indicator in the video data in response to the plurality of vehicle related events; the at least one indicator including a first indicator identifying a start time to begin obscuring the video data, wherein the first indicator is embedded in the video data in response to receiving vehicle related event data indicating engagement of a parking brake of the vehicle.
a processor configured to embed, based on the sensor data, at least one indicator in a portion of the video data, wherein the indicator designates that the portion of the video data is to be obscured during playback of the video data, wherein a first indicator identifies a start time for a playback module to begin obscuring the video data and a second indicator identifies a stop time for the playback module to end obscuring the video data, wherein setting the parking brake identifies a start time and detection of movement in the vicinity of the exterior of the vehicle identifies a stop time
5


6




The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter, as follows: 
The similarities in claim limitations of the instant application and the patent are highlighted in bold texts. Although the instant application claim limitations are broader than the patent claim limitations, however, a close review shows that all the limitations of the instant application claim are present in the patent claim and are not patentably distinct from each other. Therefore, the patent claim limitation anticipates the instant claim limitation. Therefore, the instant application claim 1 as a whole is not patentably distinct from the patent claim 1.

Claim 10 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,393,224 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:

17840918 (Instant Application)
11,393,224 B2 (Patent)

Claim 10
Claim 10
1
A method for recording a vehicle interior, comprising:
A method for recording vehicle occupants and their immediate environment, comprising:
2
receiving data from one or more sensors indicating a vehicle related event;
receiving vehicle-related data from one or more sensors; 
3
receiving video data from a driver-facing camera; and
receiving video data from a driver-facing camera; 
4
embedding in the video data a first indicator identifying a start time to begin obscuring of the video data wherein the first indicator is embedded in the video data in response to the data from the one or more sensors indicating engagement of a parking brake of the vehicle.
embedding at least one indicator in a portion of the video data based on the sensor data, wherein the indicator designates that the portion of the video data is to be obscured during playback of the video data; embedding a first indicator identifying a start time for a playback module to begin obscuring of the video data; and embedding a second indicator identifying a stop time for the playback module to end obscuring of the video data, wherein setting the parking brake identifies a start time and detection of movement in the vicinity of the exterior of the vehicle identifies a stop time
5


6




The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter, as follows: 
The similarities in claim limitations of the instant application and the patent are highlighted in bold texts. Although the instant application claim limitations are broader than the patent claim limitations, however, a close review shows that all the limitations of the instant application claim are present in the patent claim and are not patentably distinct from each other. Therefore, the patent claim limitation anticipates the instant claim limitation. Therefore, the instant application claim 10 as a whole is not patentably distinct from the patent claim 10.

Claims 2-9, 11-15 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over combinations of claims 1-13 of U.S. Patent No. 11,393,224 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Allowable Subject Matter
The independent claim(s) having the limitation “obscuring the video data …. in response to receiving vehicle related event data indicating engagement of a parking brake of the vehicle”, makes the independent claim(s) patentable.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. “MANAGING THE CAMERA ACQUIRING INTERIOR DATA” - Lambert et al., US PGPub 2015/0183372 Al.
2. “METHOD OF AND APPARATUS FOR PROCESSING IMAGE DATA” - Richardson et al., US PGPub 2011/0273621 A1.
3. “VEHICLE VIDEO RECORDING SYSTEM WITH DRIVER PRIVACY” - Schimelpfenig et al., US PGPub 2018/0278896 Al.
4.“ALARM SYSTEM WITH FIRST RESPONDER CODE FOR BUILDING ACCESS”
- Laurans et al., US Pat 10,657,795 B1.
5. “SYSTEM AND METHOD FOR MONITORING VEHICLE” - Shou et al., US PGPub 2018/0255276 Al.
6. “RECORDING VIDEO OF AN OPERATOR AND A SURROUNDING VISUAL FIELD” - Valiaparambil et al., WO 2018/039646 Al.
7. “SYSTEM AND METHOD FOR ADJUSTING RECORDING MODES FOR DRIVER FACING CAMERAS” – Kuehnle et al., US Pat 11393224 B2.
8. “RECORDING VIDEO OF AN OPERATOR AND A SURROUNDING VISUAL FIELD” – Julian et al., US PGPub 2021/0370879 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485